DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15), Specie A6 and Specie B1 in the reply filed on 07/22/2022 is acknowledged.  Claims 3 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 07/22/2022. Claim 1-15 are  previously presented and claim 3 and 16-20 are withdrawn. Accordingly claims 1-2 and 4-15 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-2 and 4-15 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Smith (US 2021/0187846).
Regarding claim 1, Smith teaches a configurable printing bed (12) for a 3D printer (2) (see Fig.1), the configurable printing bed comprising:
a bed surface comprising bed surface portions (16), wherein each of the bed surface portions is supported for independent movement, wherein, when each of the bed surface portions is positioned at a reference level (i.e. the surface of actuator driver (15)), the bed surface portions form different parts of a common plane (i.e. a plane defined by the surface of a build platen (18)) (see Figs.1and 4-6;[0029],[0034] and [0037]); and linear actuators (14), wherein each of the linear actuators is connected to at least one of the bed surface portions (16), respectively, and wherein the linear actuators are capable to be configured to generate the independent movement of the bed surface portions and to effect positioning of the bed surface portions (see Figs.4-8;[0029],[0034] ,[0037] and [0047]).  In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Regarding claim 2, Smith further teaches the configurable printing bed, wherein each of the bed surface portions (16) has the same shape and size (see Fig.5;[0038]).
Regarding claim 4, Smith further teaches the configurable printing bed, wherein the bed surface portions (16) are capable to be arranged to tessellate together to form the common plane (see Figs. 3-6;[0029] and [0038]).
Regarding claim 5, Smith further teaches the configurable printing bed, wherein the bed surface portions (16) in the common plane form a continuous printing surface (see Fig.1;[0029]).
Regarding claim 6, Smith further teaches the configurable printing bed, wherein the independent movement is in a direction relative to the reference level (i.e. actuator (14) moves the bed portions (16) individually in a vertical direction relative to a dispenser (22) to controllably and selectively raise and lower the platen sections (16) under control of controller (30)) (see Figs. 1-5;[0037] and [0046]).
Regarding claim 7, Smith further teaches the configurable printing bed (12), wherein the direction is perpendicular to the reference level (i.e. the surface of the driver (15)) (see Figs. 1-6) .
Regarding claim 8, Smith further teaches the configurable printing bed, wherein the bed surface (16) comprises a stepped surface (i.e. the actuator (14) capable to move at least one of the bed surface portions (16) independent of another bed portion (16), thus the bed surface (16) comprises a stepped surface) when a first bed surface portion of the bed surface portions is positioned higher than a second bed surface portion of the bed surface portions (see Figs.7-8). In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Regarding claim 9, Smith further teaches the configurable printing bed, wherein the first bed surface portion (16) is disposed adjacent to the second bed surface portion (16) along a horizontal direction of the bed surface (see Figs. 4-7).
Regarding claim 10, Smith further teaches the configurable printing bed, wherein the bed surface (16) is made from a unitary flexible material (i.e. compressible sheets (48)) such that the bed surface is a continuous printing surface when a first bed surface portion of the bed surface portions is positioned higher than a second bed surface portion of the bed surface portions (see Fig. 7;[0042] and [0044]).
Regarding claim 11, Smith further teaches the configurable printing bed, wherein the continuous printing surface (16) comprises a smoothly angled incline (see Figs. 1-7).
Regarding claim 12, Smith further teaches the configurable printing bed, further comprising a bed support member (actuator driver (15)), wherein the bed support member supports the linear actuators (see Fig. 1;[0029] and [0033]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa (WO 2017/090032) in view of Smith (US 2021/0187846).
Regarding claim 13, Gilboa teaches a 3D printer (see Fig. 1) comprising:
a configurable printing bed (120) comprising: a bed surface comprising bed surface portions (see Fig.1; Page 6, line 25) …; an extruder (extrusion head (110)); a feeding system (feeding mechanism embedder in the extrusion head); and a filament spool (130) (see Fig.1; Page 7, lines 3-5); wherein the feeding system is configured to feed filament from the filament spool to the extruder (see page 7, lines 1-5); and wherein the extruder is configured to extrude the filament to the configurable printing bed (see Figs. 1-3;Page 7, lines 1-10 and lines 22-29).
Gilboa does not teach wherein each of the bed surface portions is supported for independent movement, wherein, when each of the bed surface portions is positioned at a reference level, the bed surface portions form different parts of a common plane; and linear actuators, wherein each of the linear actuators is connected to at least one of the bed surface portions, respectively, and wherein the linear actuators are configured to generate the independent movement of the bed surface portions and to effect positioning of the bed surface portions.
In the same filed of endeavor, 3-D printing, Smith teaches three dimensional printer (2) comprises a configurable printing bed (12) (see Fig.1), the configurable printing bed comprising a bed surface comprising bed surface portions (16) capable for independent movement, wherein each of the bed surface portions is supported for independent movement, wherein, when each of the bed surface portions is positioned at a reference level (i.e. the surface of actuator driver (15)), the bed surface portions form different parts of a common plane ( i.e. a plane defined by the surface of a build platen (18)) (see Figs.1and 4-6;[0029],[0034] and [0037]); and linear actuators (14), wherein each of the linear actuators is connected to at least one of the bed surface portions (16), respectively, and wherein the linear actuators are capable to be configured to generate the independent movement of the bed surface portions and to effect positioning of the bed surface portions (see Figs.4-8;[0029],[0034] ,[0037] and [0047]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a 3D printer as taught by Gilboa with a configurable printing bed comprising a bed surface portions configured to be moved independently by a linear actuator as taught by Smith in order to generate the independent movement of the bed surface portions and to effect positioning of the bed surface portions relative to the print head and make a desired structure of 3D object.
Regarding claim 14, Gilboa further teaches the 3D printer, further comprising a first track (slider (111)); wherein the extruder (110) is connected to the first track (see Fig.1; Page 6, lines 22-25).
Regarding claim 15, Gilboa further teaches the 3D printer, further comprising a bed track (slider (122)); wherein the configurable printing bed is connected to the bed track (see Fig.1; Page 6, lines 22-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743